Citation Nr: 0318979	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  99-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) (claimed as a skin condition) due to exposure to 
herbicides including Agent Orange.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
deep veinous thrombosis (DVT) of the left thigh.

4.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post traumatic stress 
disorder (PTSD).

5. Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1997, October 1998, and September 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  In the December 1997 
rating decision, the RO denied service connection for a skin 
condition (later claimed as PCT) due to exposure to 
herbicides including Agent Orange and for a low back 
condition.  In the October 1998 rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
initial disability rating for that disorder.  (In a January 
2000 decision, a VA hearing officer granted an initial rating 
of 50 percent for PTSD.)  In the September 1999 rating 
decision, the RO continued the denial of a skin condition, 
now claimed as PCT, due to exposure to herbicides including 
Agent Orange; denied compensation under 38 U.S.C. § 1151 for 
DVT of the left thigh; and denied a total rating based on 
individual unemployability.

In several written statements and at a hearing before the RO 
in June 1999, the veteran contended that the issue of service 
connection for a back disorder was the subject of a Board 
Remand order issued in 1997 and that rather than complying 
with the Board's Remand, the RO "ignored" the Board's order 
and "closed the case."  See June 1999 RO Hearing 
Transcript, page 11.  Concerning this, the Board notes that, 
in the Introduction section of a June 1997 Board decision on 
a claim for service connection for PTSD, the Board noted that 
the veteran's representative appeared to make a claim for 
service connection for a back disorder, and the Board 
referred this claim to the RO for appropriate action.  The 
Board noted that it did not have appellate jurisdiction of 
that matter at the time of its June 1997 decision on the PTSD 
claim.  Thus, in referring the claim, the Board was merely 
bringing the matter to the RO's attention, but the claim was 
not on appeal to the Board, having not even been adjudicated 
by the RO, and therefore, the Board had no authority to act 
upon it.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2002).  Moreover, the Board notes that the RO did not ignore 
the Board's referral of the claim, but rather adjudicated it 
in the December 1997 rating decision.  The veteran has 
appealed that decision to the Board, as noted above, and the 
Board now has jurisdiction of the claim for service 
connection for a back disorder.  Id.  

A hearing was held by means of video conferencing equipment 
on November 21, 2000, with the veteran sitting in Las Vegas, 
Nevada, and M. Sabulsky, a Veterans Law Judge, sitting in 
Reno, Nevada.  Prior to the case being sent to the Board 
following the hearing, the RO issued a supplemental statement 
of the case in February 2001 and further developed and 
adjudicated some issues under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp 2001).  Another hearing before the 
Veterans Law Judge was held in Las Vegas, Nevada, on January 
17, 2003.  The Veterans Law Judge was designated by the 
Chairman to conduct the hearings pursuant to 38 U.S.C.A. 
§ 7107(c) and is rendering the determination in this case.

The claim for service connection for PCT (claimed as a skin 
condition) due to exposure to herbicides including Agent 
Orange is the subject of the Remand order below.

In a written statement, dated in March 2001, the veteran 
withdrew his appeal of a claim for service connection for 
coronary artery disease with hypertension.  38 C.F.R. 
§ 20.204.




FINDINGS OF FACT

1.  The veteran was treated for acute low back strain in 
service in 1967.

2.  The veteran reported having no back trouble of any kind 
at the time of separation from service in September 1968, and 
clinical evaluation of the spine was normal at that time.

3.  In June 1984, the veteran reported to a VA examiner a 
history of a back injury in 1975 which had resolved without 
residual disability; physical examination of the spine in 
June 1984, including tests for configuration, mobility and 
tenderness of the spine, was normal.

4.  The veteran injured his back on the job on April 3, 1989, 
while lifting lead pipe.

5.  The veteran underwent back surgery in September 1989 to 
treat the injury sustained to his back in April 1989.

6.  The veteran is currently treated for chronic low back 
pain which has persisted continuously from April 3, 1989.

7.  There is no competent medical evidence in this case of 
the existence of an additional disability of the DVT of the 
left thigh or which indicates that such additional 
disability, if any, may be associated with VA medical 
treatment.  

8.  At the time contemporaneous with the veteran's April 1992 
claim for service connection for PTSD, that disorder was 
manifested by no more than mild to moderate symptoms. 

9.  As of April 26, 1998, the veteran's PTSD was manifested 
by symptoms of such severity as to result in total 
occupational and social impairment.

10.  The earliest evidence of unemployability due to 
service-connected disability is dated April 26, 1998, the 
date of a VA psychologist's report pertaining to the 
disabling effects of the service-connected PTSD.


CONCLUSIONS OF LAW

1.  A current low back disability was not incurred in active 
service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2002).

2.  The requirements for entitlement to compensation under 
38 U.S.C. § 1151 for DVT of the left thigh have not been met.  
38 U.S.C.A. § 1151 (West 2002).

3.  The criteria for an initial rating in excess of 50 
percent from April 2, 1992, for service-connected PTSD have 
not been met; the criteria for a "staged" rating of 100 
percent as of April 26, 1998, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  

4.  Given that the criteria under the rating schedule for a 
100 percent schedular rating have been met, the appeal of the 
issue of a total rating based on individual unemployability 
is rendered moot.  38 C.F.R. § 4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While the claims in this case were pending on appeal at the 
RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted in November 2000.  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order for a claim to be substantiated, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  The VCAA also 
amended the law by eliminating a previous requirement that a 
claimant must have presented a certain degree of evidence in 
support of his claim to make that claim "well grounded" 
before VA had the duty to assist him further.  The law 
applies to all claims filed on or after the date of its 
enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).

VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA's duties under the VCAA have been fulfilled in this case.  
A provision in the new law required VA, either at the request 
of a claimant or on its own motion, to readjudicate claims 
which were denied on the basis that they were not well 
grounded in final decisions issued between July 14, 1999, and 
November 9, 2000.  Although the RO had denied the claim for 
service connection for a back disorder in December 1997, 
before the period requiring readjudication, the basis for the 
denial was that the claim was not well grounded, and the 
veteran had an appeal of that decision pending at the time of 
the VCAA's enactment.  Therefore the RO readjudicated the 
claim on the merits in a February 2002 rating decision.

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, the RO specifically notified the 
veteran of the enactment of the VCAA and of its requirements 
in a letter dated in February 2001.  In this letter, the RO 
notified the veteran that he could submit additional evidence 
to support his claims, and the RO provided him with 
appropriate authorization forms to identify private records 
and to authorize the RO to obtain them on his behalf.  The RO 
also notified the veteran that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if either were necessary to decide his claims.  In an 
August 1999 letter, the RO specifically informed the veteran 
that he should submit medical evidence to support his claim 
regarding his left leg, including the need for medication and 
symptoms of chronic pain, leg cramps, and reduced circulation 
in the left leg.  The RO informed the veteran that this 
medical evidence should contain a history, course of 
treatment, and a diagnosis.

The RO has obtained numerous outpatient treatment records and 
examination reports, both VA and private, relevant to the 
claims on appeal in this case, including records referred to 
the RO by the veteran.  The veteran has been afforded two 
hearings before the Board, and, in addition to the letter 
referred to above, he has been notified of the requirements 
for service connection, for increased ratings and for 
compensation under 38 U.S.C. § 1151 and of the evidence 
needed to meet those requirements in statements of the case 
and supplemental statements of the case.  Accordingly, the 
Board concludes that, with respect to this claim, all 
possible development has been conducted and all notification 
provided.

Service Connection For A Low Back Condition.

Background.

Service medical records include a July 1966 preinduction 
examination report which showed no complaints or findings 
relevant to a back disorder.  In April 1967, the veteran 
complained of low back pain after lifting a garbage can two 
days earlier.  The impression was acute low back strain.  He 
was seen for continued complaints of low back pain in April, 
May, July, and August 1967.  He was noted to have 
paravertebral spasm in May and August.  In May 1967, an x-ray 
of the back was noted to be normal.  The veteran was treated 
with pain medication and hot soaks, and he was given a light 
duty profile which was extended several times.

In August, the veteran was referred for an orthopedic 
consultation which was conducted in September 1967.  The 
doctor noted that the veteran had had extensions of his light 
duty profile since May and was seeking another extension.  
The veteran complained of some radiating pain which was not 
increased with cough or sneeze.  On physical examination, 
there was full range of motion of the back without list or 
spasm.  Straight leg raising was negative.  Reflexes were 2+ 
and brisk.  There was no sensory loss or motor changes.  The 
examiner's impression was a negative examination, and the 
veteran was returned to full duty.

There were no complaints or findings relevant to a low back 
disorder for the remainder of the period of active service.  
The September 1968 separation examination reflected no 
complaints or findings of a back disorder.  The veteran 
checked "no" on the Report of Medical History at the time 
of separation for having "back trouble of any kind".  
Clinical evaluation of the spine was normal.

On a June 29, 1984, VA Agent Orange examination report, the 
veteran reported a history of a back injury in 1975 which 
resulted in no residual disability.  Physical examination of 
the spine, including tests for configuration, mobility and 
tenderness of the spine, was normal.

In a September 1989 report of D. P. G., M.D., a private 
physician, Dr. G. recorded a history provided by the veteran 
of having had back pain from 1976 but its never having kept 
him from doing anything.  The veteran stated that he 
sustained a lifting injury on April 3, 1989, when lifting a 
pipe and that his back pain had increased markedly since 
then.  Private medical reports showed that the veteran 
underwent a discectomy of the L5-S1 disc in September 1989 
following the injury in April 1989.

VA outpatient treatment records reflected that the veteran 
was treated nearly continuously with medication prescribed 
for back pain from February 1991 to August 1999.

On a May 1991 report from J. E. M., M.D., the doctor noted 
that the veteran sustained an injury to his back on April 3, 
1989, lifting ten foot lengths of a 4-inch pipe.  Dr. M. 
further noted that the veteran eventually developed a 
ruptured disc in his back and was treated by Dr. G. with 
resection of the disc and insertion of plates and screws.  
The veteran had been doing better but fell at home about a 
year later and since then had increased back pain.

Similarly, on a September 1991 report from J. S. T., M.D., a 
private physician, Dr. T. noted that the veteran provided a 
history of having injured his back on the job on April 3, 
1989, while lifting 4-inch lead pipe and his back "popped".  
Dr. T. also noted that, in April or May 1990, the veteran 
slipped and fell.

On a December 1991 report of C. R. N., M.D., a private 
physician, Dr. N. noted that the veteran stated he was 
initially injured on April 3, 1989, lifting pipe.  He 
underwent an L5-S1 fusion in September 1989.  He had 
persistent pain since then with an acute exacerbation in 
April or May 1990 when he slipped and fell.

On a March 1992 report, Dr. T. noted that the veteran was 100 
percent permanently and totally disabled due to a back 
disability stemming from an initial injury to the back 
sustained on April 3, 1989.

A March 1992 report from L. F. M., Ph.D., a private 
psychologist, showed that the veteran was experiencing 
psychological problems arising out of an industrial injury.  
On a May 1992 VA psychological assessment, a social worker 
noted that the veteran stated that he had had an accident at 
work in 1989 and had back surgery.  On a May 1992 VA 
psychiatric examination, the doctor noted the veteran's 
history of having injured his back while in service and also 
of a back injury in April 1989 for which he had surgery.  The 
veteran also stated that he re-injured his back later and had 
continued symptoms of low back pain and radiation.

In May 1999, the RO obtained treatment reports and a 
statement from W. J. F., M.D., a private physician, pursuant 
to the veteran's having provided the RO with a release-of-
information form authorizing VA to obtain the private medical 
records.  The treatment reports were dated from March 1999 to 
May 1999.  In March 1999, the examiner noted that the veteran 
wished to be seen to "establish primary care" and that 
routine medical care was through VA.  Past medical history 
included chronic spinal pain after a lumbar discectomy, 
fusion, and replacement of hardware.  No findings relevant to 
an examination of the back were reported.  The impression 
included chronic spinal pain.  In April 1999, the veteran was 
seen again with the request for trigger point injections and 
a refill of medication.  The doctor noted that multiple 
triggers, a total of seven, were treated along the cervical, 
thoracic, and lumbar spine.  In May 1999, the veteran was 
seen again for trigger point injections and received six 
along the thoracic and lumbar spine.  The same day, Dr. F. 
wrote a letter stating that the veteran's "present 
disability I feel is in part related to his previous spinal 
injury during his military career."

Analysis.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In claiming service connection for a low back disability, the 
veteran contends that a current low back disability exists 
and that that disability is the result of an injury to the 
back sustained in service.  VA and private medical reports 
show nearly continuous treatment in this case for chronic low 
back pain from 1989 to the present.  The only evidence 
favorable to the contention that current chronic low back 
pain is the result of an injury to the back sustained in 
service is the March 1999 statement from Dr. F. that the 
veteran's "present disability I feel is in part related to 
his previous spinal injury during his military career."

VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i).  The regulations further provide, 
in pertinent part, that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an injury in 
service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established injury in service.

38 C.F.R. § 3.159(c)(4)(i).

The Board notes that in this case the record does contain 
competent lay and medical evidence of persistent or recurrent 
symptoms of low back pain; the service medical records 
establish that the veteran was treated for acute low back 
strain in service; and the statement from Dr. F. indicates 
that the current low back pain for which service connection 
is being claimed may be associated with the back injury in 
service.  Thus, the requirements of subsections (A), (B), and 
(C) of the regulation have been met; however, the Board 
nevertheless concludes that there is also present in the 
record sufficient competent medical and lay evidence to 
decide the claim in this case and that it is, therefore, not 
necessary to obtain a medical examination or medical opinion.  

Concerning this, the Board notes that, for the reasons which 
follow, Dr. F's statement is unpersuasive and of little 
probative value when considered in light of the entire 
evidence of record.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Peyton v. Derwinski, 
1 Vet. App. 282, 285 (1991); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169-70 (1991); Ohland v. Derwinski, 1 Vet. App. 
147, 149 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

The preponderance the evidence in this case -- by which the 
Board means all the evidence relevant to the back claim 
except for the single statement made in May 1999 by Dr. F. - 
is against the claim that current low back pain/disorder is 
the result of the back injury in service.  In this regard, 
the Board notes first that the absence of any evidence of a 
back disability or of persistent symptoms of a back 
disability between September 1967 and April 1989 constitutes 
negative evidence tending to disprove the claim that the 
current low back pain is the result of the back injury in 
service or that it is a continuation of the acute lumbar 
strain treated in service in 1967.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
The lack of any evidence of continuing back pain or back 
symptoms for nearly twenty-two years -- between September 
1967 when the veteran was sent back to full duty by the 
doctor and April 3, 1989, when the veteran "popped" his 
back lifting pipe on the job -- is itself evidence which 
suggests or tends to show that the acute low back strain for 
which the veteran was treated in service in 1967 improved or 
resolved, that it did not cause problems for twenty-two 
years, and that it is unrelated to the onset of back pain 
following the injury to the low back on the job on April 3, 
1989.  This negative evidence, while perhaps not in itself 
sufficient to prove that no relationship exists between the 
acute low back strain in 1967 and the current low back pain, 
tends to disprove the existence of such a relationship.

Second, the "absence" of evidence or "negative" evidence 
in this case is supported by affirmative evidence which tends 
to show that the acute low back strain treated in service in 
1967 improved or resolved with treatment and appears to have 
caused the veteran no problems in subsequent years.  Such 
affirmative evidence is first documented a year after the 
doctor concluded in September 1967 that examination of the 
veteran's back was "negative" and returned him to duty.  
This evidence consists of the September 1968 separation 
examination report in which the veteran checked "no" on the 
Report of Medical History at the time of separation for 
having "back trouble of any kind".  Moreover, clinical 
evaluation of the spine by the examiner at that time was 
normal.  The veteran's denial of back trouble is affirmative 
lay evidence indicating that, one year after having completed 
treatment for acute low back strain, the veteran did not have 
any back trouble or experience any symptoms of a back 
disability.  The finding of "normal" on clinical evaluation 
of the back is medical evidence indicating that the acute low 
back strain treated a year earlier had responded to the 
treatment given or otherwise improved because low back strain 
was no longer found to be present on examination.

Third, additional affirmative evidence indicating that the 
acute low back strain treated in service in 1967 improved or 
resolved and caused the veteran essentially no problems in 
subsequent years is found in the June 1984 VA Agent Orange 
examination report in which the veteran reported to the 
examiner that he had sustained an injury to his back in 1975 
which resulted in no residuals.  That the veteran did not 
report the acute low back strain he was treated for in 
service as part of his medical history indicates that he was 
no longer experiencing symptoms from that strain that would 
have prompted him to mention it and suggests that he may have 
even forgotten about the injury by the time of the 1984 Agent 
Orange examination.  It is reasonable to expect that had the 
low back strain in service continued to cause pain through 
the years from 1967 to 1984, the veteran would have provided 
medical history of these symptoms.  Instead, he did not 
report having had acute low back strain in service, although 
he did remember sustaining another injury to the back nine 
years earlier in 1975 and acknowledged that this injury had 
caused no residual symptoms or disability.

Fourth, numerous medical reports from 1989 and the early 
1990s show that the veteran repeatedly provided a consistent 
history of his back pain as having begun on a specific date - 
April 3, 1989, -- when he sustained an injury to the low back 
on the job while lifting pipe.  In one report of Dr. G., 
dated in September 1989, the veteran reported having had back 
pain as long as 1976 but that such back pain had never kept 
him from doing anything.  This statement suggests that the 
severity of back pain greatly increased as a result of the 
April 1989 back injury, indicating that back pain before that 
injury was not so bad as to limit the veteran's activities 
but the pain after the injury did limit them.  Moreover, the 
medical evidence reflects that the injury sustained to the 
back in April 1989 was of sufficient severity to require 
surgery which was conducted in September 1989.  In none of 
the numerous medical reports in the claims file relevant to 
treatment for the back pain resulting from the injury 
sustained in April 1989 did the veteran provide a history of 
a back injury or of back strain in service.  Rather, he only 
reported back pain before the April 1989 injury as existing 
from 1976, again tending show that the veteran had no back 
pain or symptoms following treatment for acute low back 
strain in service in 1967 but instead did not experience back 
pain again until after the injury sustained in 1975 or 1976.

Fifth, the most persuasive evidence that the current back 
pain is not as likely the result of the acute low back strain 
in service as it is the result of some other factor is the 
medical evidence depicting the intervening injury to the back 
on April 3, 1989.  The proximity in time of this injury to 
the onset of persistent back pain from 1989 to the present 
provides persuasive evidence that the current back pain is 
more likely the result of the injury sustained to the back on 
April 3, 1989, than it is the result of acute low back strain 
treated in service in 1967.  All the doctors who treated the 
veteran for the April 1989 injury attributed the onset of 
back pain to the April 1989 injury and so did the veteran 
himself in his statements of medical history to them.  

The veteran's present contention to VA that his current back 
pain is the result of the acute low back strain in service is 
not credible in light of his prior statements over the years 
to treating physicians, which are documented in medical 
reports of record, which showed that he specifically denied 
back trouble of any kind a year after being returned to duty 
in 1967 and which showed no complaints of any persistent back 
symptoms until, at the earliest, 1975 or 1976 at which time 
he alleged that he had sustained another injury to the back.  
The Board assigns less probative value to the veteran's 
present contentions about the origins of his back disability 
than it does to the history he has provided in the medical 
evidence of record because there is an element of self-
interest apparent with regard to his seeking benefits from VA 
when the statements he asserts before VA are compared to the 
medical history he has provided to examiners in past years.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."), citing State v. Asbury, 415 S.E.2d 
891, 895 (W. Va. 1992); cf. Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (noting that, although interest in the 
outcome of a proceeding does not affect the competency to 
testify, it may affect the credibility of testimony).  

Similarly, the Board assigns more probative value to the 
evidence, as described in the enumerated paragraphs above, 
than it does to the May 1999 statement from Dr. F. that the 
veteran's "present disability I feel is in part related to 
his previous spinal injury during his military career."  
There is no indication from Dr. F's brief statement or his 
three treatment reports in 1999 that he was aware of the 
medical history in the case including the history of the 
injury sustained to the low back in April 1989.  The medical 
evidence which depicts that medical history constitutes 
sufficient competent medical evidence to decide the claim in 
this case and provides sufficiently persuasive medical 
evidence on which the Board may reject Dr. F's opinion as 
less persuasive, and therefore, it is not necessary to obtain 
an additional medical examination or medical opinion.  
38 C.F.R. § 3.159(c)(4)(i).

At his hearings before the Board, the veteran requested 
consideration of 
38 U.S.C.A. § 1154(b), the provisions applicable to combat 
veterans.  Under 
38 U.S.C.A. § 1154(b), satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. 
§ 3.304(d) (2002).  In this case, the veteran's military 
occupational specialty (MOS) was stock specialist; the 
related civilian occupation is supply clerk.  In general, 
this MOS does not denote combat exposure.  The veteran's DD 
Form 214 also does not show that he received any decorations, 
medals or awards for combat service.  Moreover, the veteran, 
at his January 2003 hearing testified about injuring his back 
during several incidents during service, none of which 
involved combat (Hearing transcript, pages 17-18: a fall 
during basic training, falling off a ladder, a fall off a 
fork lift in Vietnam while attempting to put maps in bins).  
Consequently, in the absence of pertinent service or 
incidents related to combat, the application of 
38 U.S.C.A. § 1154(b) is not warranted in this case.  

The Board further observes that the presumption afforded 
under 38 U.S.C.A. 
§ 1154(b) deals only with the question of whether a 
particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  As 
discussed above, the weight of the evidence is against the 
claim for service connection.  Therefore, even if combat were 
involved in the incidents described by the veteran, the 
special provisions applicable to combat veterans would not 
provide a basis for a grant of benefits.   

Thus, the Board concludes that the evidence is not in 
approximate balance regarding the issue of the origin of the 
current back disability, but rather the preponderance of the 
evidence is against the claim that the current low back 
disability was incurred in service, and the claim for service 
connection for a low back disability must be denied.  
38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. § 3.303, 3.304.

Compensation Under 38 U.S.C. § 1151
For DVT Of The Left Thigh.

Contentions

In written statements, including one received by the RO in 
September 1999, the veteran alleged that he was hospitalized 
at a private hospital, Summerlin Hospital in Las Vegas, for a 
short period on or about February 3, 1999, where he was 
treated for DVT of the left thigh.  He stated that he was 
discharged home to be on bedrest and self-injections of a 
drug, Lovenox, and that he had daily visits at home from a 
nurse from Coram Health Care, a private facility.  He stated 
that on February 4, 1999, he was due for a refill from VA of 
pain medication which he took for other conditions, primarily 
back pain.  He contended that a VA psychologist picked up his 
medications for him and that, when he received them, he found 
that the VA physician who prescribed the drugs, Dr. G-B, had 
greatly reduced his dosage.  He contended that when he 
contacted VA about this, he was informed that unless he came 
to VA personally to obtain the medications, he could not have 
the former dosage restored.  He stated that he explained to 
VA staff that he had a blood clot in his leg and was required 
to stay off his feet and could not come in to get the 
medications.  He further alleged that he tried for eleven 
days to convince VA staff to allow someone else to pick up 
his medications, but that, nevertheless, Dr. G-B insisted 
that he come to VA personally.

He further stated that, on February 16, 1999, he reported to 
VA personally to obtain the medications and that, because he 
had to walk when he was supposed to be on bedrest, the DVT of 
the left thigh rapidly got worse.  He alleged that this 
worsening of the condition is shown by laboratory tests which 
reflect that INR-Protime levels went down or decreased as a 
result of his having to come to VA on February 16, 1999.  He 
stated that his primary care physician at VA, Dr. C, was very 
upset that Dr. G-B made him come to VA when he should not 
have been ambulatory and that, as a result of his having been 
ambulatory, Dr. C has indicated that the veteran now probably 
will have to be on Coumadin (a blood thinner) for the rest of 
his life and that his leg will always hurt, swell, and 
severely limit his ability to walk.  Accordingly, the veteran 
has claimed compensation under 38 U.S.C. § 1151 for a 
worsened condition or additional disability of his left leg 
which he alleged resulted from VA medical treatment.

Applicable Law

Section 1151 was amended in 1996 and the amended version of 
the law applies to all claims filed after October 1, 1997, 
such as the veteran's claim in this case which was filed in 
June 1999.  VAOPGCPREC 40-97 (Dec. 31, 1997).  This version 
of the law provides, in pertinent part,

Compensation . . . shall be awarded for a 
qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability 
or death were service-connected.  For 
purposes of this section, a disability or 
death is a qualifying additional 
disability or qualifying death if the 
disability or death was not the result of 
the veteran's willful misconduct and

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department 
facility . . . , and the proximate cause 
of the disability or death was -- 

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable . . . .

38 U.S.C.A. § 1151 (West 2002).

Analysis

In this case, the evidence of record pertaining to the 
veteran's treatment at VA during the time contemporaneous to 
February 16, 1999, the date he alleged he had to come to VA 
to pick up his medications, does not support his contentions 
that his having to walk or ambulate on that day worsened the 
DVT of the left thigh.  Moreover, there is no medical 
evidence in this case to show that the fluctuations in the 
INR-Protime levels shown on laboratory tests was indicative 
of a worsening of the DVT.  However, assuming, without 
deciding, that such fluctuations did indicate a worsening of 
DVT, there is medical evidence in this case which refutes the 
veteran's contentions that these fluctuations were caused by 
his being ambulatory on February 16, 1999.

Concerning this, the Board notes first that a VA outpatient 
treatment record, dated February 5, 1999, which is a record 
of a telephone call from the veteran written by Dr. C 
reflected that Dr. C actually believed that the veteran would 
be ambulatory by 


February 15th or shortly thereafter.  Dr. C's handwritten 
notation provided:

DVT in thigh
Home care on Lovenox
Coumadin begun
After activity restriction and full 
anticoagulation estimate of 10-14 days, 
he should be able to ambulate.
Come to ACC for evaluation at that time.

Thus, the note showed that Dr. C expected the veteran to be 
ambulatory as early as the 15th of February.  If Dr. C was 
displeased that Dr. G-B had required the veteran to come to 
the clinic to pick up his medication personally on February 
16, 1999, there are no comments in the progress notes that 
Dr. C wrote during this period to indicate his displeasure or 
to indicate that the DVT of the left thigh had worsened or 
had been aggravated in any way because the veteran had been 
ambulatory on February 16, 1999.

Second, a VA Progress Note, dated April 13, 1999, reflected 
that the veteran called the Pharmacy Telephone Clinic 
regarding Oxycodone Renewal.  The note, signed by a VA 
pharmacist, indicated that the veteran was calling requesting 
renewal of pain medications.  It was also noted that the 
veteran had recently been discharged from the Pain Clinic and 
now had to get medication from his primary care physician.  
It was also noted, "Patient to pick up" and "Patient 
verbalizes understanding."  There is no indication in this 
note that the veteran reported being unable to ambulate and 
therefore unable to pick up his medication.

Third, a Home Therapy Discharge/Transfer Summary from Coram 
Healthcare, dated February 15, 1999, the day before the 
veteran went to VA to pick up his medication, showed that the 
private nurse who had been providing home care indicated that 
treatment goals had been met, that the veteran had been 
compliant in limiting activity and elevating his leg when 
sitting or lying, and that the leg pain and edema of the leg 
had resolved.  The private nurse also noted that the veteran 
"could resume activities as tol[erated]."  The Board notes 
that this evidence indicated that by the 15th of February the 
nurse thought that the veteran could resume normal activities 
such as walking.

Fourth, the VA outpatient treatment record dated on February 
16, 1999, showed that the veteran reported to the Injection 
Clinic for an appointment for a triggerpoint injection to 
relieve symptoms of pain which was administered by a nurse.  
On the same day, he was seen by Dr. G-B who noted that he was 
being seen for chronic low back pain and for a medication 
refill.  No notations were made which indicated that the 
veteran was concerned about his having to ambulate on that 
day.

Fifth, VA progress notes dated later in February 1999 and in 
March and April and subsequent months do not show any 
complaints or findings relevant to the veteran's claim that 
his left thigh DVT worsened or was aggravated by his having 
been ambulatory on February 16, 1999, or that any additional 
disability concerning the DVT of the left thigh was caused by 
VA medical care.  With regard to the veteran's allegations 
that laboratory results showing changes in his INR-Protime 
levels were indicative of a worsening of the left thigh DVT 
or of an additional disability of the left thigh DVT, the 
Board notes that, in a VA progress note, dated May 14, 1999, 
Dr. C noted that the veteran was "having trouble tolerating 
maintaining (sic) INR with high doses of Warfarin which he 
states causes 'blistering headaches'."  Thus, Dr. C 
indicated that certain medication or the veteran's inability 
to tolerate certain doses of medication was affecting the 
veteran's INR levels.  There was no indication that his 
having been ambulatory on February 16, 1999, had affected his 
INR levels or that the fluctuation in these levels was 
indicative of a worsening of the DVT of the left thigh.

Finally, the Board notes that, for claims for compensation 
under section 1151 filed prior to October 1, 1997, claimants 
had to meet a lesser evidentiary burden of showing merely 
that additional disability was the "result of" VA medical 
treatment or the "result of" having submitted to a VA 
examination, without having to show any fault or negligence 
on the part of VA, rather than having to meet the higher 
burden, now imposed for all claims filed after October 1, 
1997, of showing that "the proximate cause of the 
disability" was "carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of" VA.  Even with regard to the lesser burden, VA 
General Counsel held that, for the purposes of compensation 
under section 1151, an additional disability "must result 
from the medical treatment or examination itself and not from 
independent causes occurring coincident with the treatment or 
examination.  VAOPGCPREC 1-99 (Feb. 16, 1999).  Similarly, in 
analyzing the provisions of section 1151 prior to the changes 
for claims, like the one in this case, filed after October 1, 
1997, the United States Court of Appeals for Veterans Claims 
held that "any injury or aggravation of injury, in order to 
be compensated under § 1151, must have resulted from the 
examination itself, not from the process of reporting to the 
examination."  Sweitzer v. Brown, 5 Vet. App. 503, 505 
(1993) (emphasis added).  The Board notes that, if this rule 
applied under the lesser evidentiary burden, it follows that 
it is still relevant to section 1151 claims required to 
satisfy the more difficult burden imposed today.

Thus, it appears that the veteran in this case may not be 
eligible for compensation under section 1151 based on his 
allegation that additional disability resulted from his 
having walked in order to report to an examination.  However, 
the Board need not reach this question because no competent 
medical evidence has been presented or secured in this case 
to show the existence of additional disability of DVT of the 
left thigh or which indicates that such additional 
disability, if any, may be associated with VA medical 
treatment.  38 C.F.R. § 3.159(c)(4)(i)(A), (C).  In an August 
1999 letter, the RO specifically informed the veteran that he 
should submit medical evidence to support his claim regarding 
additional disability of his left leg, including the need for 
medication and the alleged symptoms of chronic pain, leg 
cramps, and reduced circulation in the left leg.  The RO 
informed the veteran that this medical evidence should 
contain a history, course of treatment, and a diagnosis.  

The veteran has not submitted any medical evidence to show 
that an additional disability of the left thigh DVT was 
caused by his having walked or ambulated on February 16, 
1999, in order to report to VA on that date for medical 
treatment, including administration of triggerpoint 
injections, and examination by Dr. G-B, and the preponderance 
of the evidence in this case, for the reasons enumerated 
above, is against the claim that an additional disability of 
the left thigh DVT, if any, was caused by VA medical 
treatment.  Moreover, as indicated in the August 1999 letter 
from the RO, the allegation that additional disability of the 
left thigh DVT was caused by the veteran's having walked or 
ambulated on February 16, 1999, is a medical matter requiring 
competent medical evidence for its support and resolution, 
and the veteran's own lay statements are not competent 
evidence concerning this matter.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that the claim for compensation under section 1151 in this 
case must be denied.  38 U.S.C.A. § 1151.  

In so concluding, the Board notes that, in a lengthy 
statement submitted with his VA Form 9 substantive appeal 
which was received by the RO in July 2000, and at the 
November 2000 hearing before the Board, the veteran indicated 
that he might seek subpoenas under 38 C.F.R. § 20.711 to 
compel certain witnesses to appear at a hearing to testify in 
his behalf concerning his section 1151 claim.  Although the 
veteran and his representative demonstrated an awareness of 
VA regulations which stipulate the procedures involved in 
subpoenaing such witnesses for a Board hearing and although 
the veteran was afforded another Board hearing in January 
2003 where he certainly could have subpoenaed such witnesses, 
the veteran did not follow through with his intent to 
subpoena witnesses.  Since he did not mention this at the 
January 2003 hearing, the Board concludes that he changed his 
mind about subpoenaing witnesses to compel testimony 
concerning his section 1151 claim.

In addition, the Board notes that the veteran provided an 
authorization for the release of medical records from 
Summerlin Hospital regarding his treatment there for the DVT 
of the left thigh prior to February 3, 1999.  These records 
are not in the claims file.  However, the Board concludes 
that they are not relevant to the issue in this case because 
the veteran alleges that the worsening of this DVT of the 
left thigh occurred subsequent to this period of prior 
hospitalization - on February 16, 1999, -- and all records of 
treatment on and subsequent to that date have been obtained.  
In addition, the veteran asserts that additional disability 
of the DVT of the left thigh was caused by VA medical 
treatment on February 16, 1999, not the treatment he received 
in Summerlin Hospital prior to February 3, 1999.  Moreover, 
the records from Coram Healthcare for the period of home care 
from February 3, 1999, through February 15, 1999, are of 
record.  Accordingly, the Board concludes that the records of 
Summerlin Hospital for treatment prior to February 3, 1999, 
are not relevant to substantiation of the claim, and remand 
is not required to obtain those records.

An Initial Disability Rating In Excess Of 50 Percent
For Service-Connected PTSD.

In the October 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent initial 
disability rating for that disorder, effective as of the date 
of the veteran's claim for service connection in April 1992.  
In a January 2000 decision, a VA hearing officer granted an 
initial rating of 50 percent for PTSD from April 1992.  The 
veteran has appealed the initial rating to the Board, 
alleging that the rating should be higher.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown -- that the present level of the veteran's 
disability is the primary concern in a claim for an increased 
rating and that past medical reports should not be given 
precedence over current medical findings -- does not apply to 
the assignment of an initial rating for a disability when 
service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In this case, a period of more than 6 years elapsed between 
the veteran's April 1992 claim for service connection for 
PTSD and the October 1998 rating decision which granted 
service connection for PTSD and assigned an initial rating 
for that disorder.  Effective November 7, 1996, the criteria 
for evaluating mental disorders in the VA Schedule for Rating 
Disabilities were revised.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provides otherwise or permits the Secretary 
to do otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The criteria pertaining to PTSD in the VA Schedule for Rating 
Disabilities that were in effect prior to November 7, 1996, 
provided a 50 percent rating for a "considerable" 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and when reliability, 
flexibility, and efficiency levels were so reduced as to 
result in "considerable" industrial impairment.  A 70 
percent rating was provided when the ability to maintain 
effective or favorable relationships was "severely" 
impaired and when the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or when there 
were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

Under the current rating criteria for evaluating mental 
disorders, a rating of 50 percent may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher or 70 percent rating may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful  circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest or 100 percent 
evaluation may be assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9203.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

The claims file contains several examination reports 
pertaining to mental disorders, variously diagnosed over the 
years, dating from March 1992.  Some of the early examination 
reports did not reflect diagnoses of PTSD.  For example, in 
March 1992, a private psychologist, L. F. M., Ph.D., stated 
that the veteran was experiencing psychological problems 
arising out of an industrial injury, namely, somatoform pain 
disorder; mild secondary reactive depression; and an 
adjustment disorder with anxious mood.  In a May 1992 VA 
examination, however, the examiner felt that the symptoms of 
nightmares, flashbacks, and social withdrawal were consistent 
with a history of PTSD.  On mental status examination, the 
veteran was reasonably dressed and groomed and alert and 
oriented times three.  Affect was somewhat blunted and mood 
was tense.  Speech was spontaneous and logical.  There was no 
evidence of a thought disturbance.  No psychotic symptoms 
were seen; there were no hallucinations, delusions, or ideas 
of reference.  Cognitive function was intact as was memory 
for recent and remote events.  Insight and judgment were 
fair.  The diagnosis was PTSD, mild to moderate.

In a letter dated in October 1992, L. F. M., the private 
psychologist who had authored the March 1992 report, now 
rendered the diagnosis of PTSD.  Findings on a mental status 
examination, if any, were not reported in the letter and so 
the rest of the letter is not particularly helpful in 
assessing the degree of impairment resulting from the PTSD at 
that time.

In an April 1998 letter, S. Z., a VA clinical psychologist 
stated that the veteran had been treated at the VA outpatient 
mental health clinic for many years.  Outpatient treatment 
records dating from 1991 in the claims file show that the 
veteran was treated at the mental health clinic by S. Z. and 
others for chronic pain.  Dr. Z stated rendered diagnoses of 
PTSD and chronic pain syndrome.  He stated that the veteran's 
PTSD symptomatology included periodic flashbacks, chronic 
insomnia, nightmares, depression, disillusionment, guilt, 
feelings of hopelessness and despair and a strong feeling of 
suspicion concerning governmental agencies.  He assigned a 
Global Assessment of Functioning (GAF) designation of 50 
which represented serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994) ("Quick DSM-IV").

In August 1998, an examination was performed for VA by J. M. 
O., M.D., a Board Certified Psychiatrist.  On mental status 
examination, Dr. O. found that judgment was fair to good.  
Comprehension, abstraction, and perception were all good.  
The veteran was unshaven but grooming was otherwise good.  
Hygiene was good.  There were no hallucinations or delusions.  
Attention was good.  Immediate recall was good.  There were 
no signs or symptoms of psychosis.  There was no impairment 
of thought process or communication.  The diagnoses were 
PTSD; polysubstance dependence, in remission; and adjustment 
disorder.  The GAF designation for psychiatric illness was 60 
representing moderate symptoms.

In September 1998, a VA PTSD examination was conducted by D. 
B. C., M.D.  Dr. C noted that the veteran's mood was anxious 
and irritable and his affect labile.  There were no 
hallucinations or delusions or looseness of associations in 
the veteran's thinking.  He was oriented to time, place, and 
person and for the purpose of the examination.  The diagnosis 
was PTSD.  Dr. C assigned a GAF designation of 35 at the time 
of the examination and noted that the maximum GAF for the 
past year was 50.  A GAF of 35 represented some impairment in 
reality testing or communication or other major impairment in 
several areas such as work, family relations, judgment, 
thinking or mood.

A November 1998 report from S. Z., the VA clinical 
psychologist, reflected Dr. Z's disagreement with the GAF 
designation of 60 assigned by Dr. O.  Dr. Z stated that a GAF 
of 60 was for moderate symptoms and that the veteran's PTSD 
symptoms were severe.  Dr. Z diagnosed PTSD, chronic, severe, 
and chronic pain syndrome low back, and assigned a GAF of 50 
for serious symptoms.  Dr. Z noted that the veteran's 
symptoms continued to include chronic severe depression, 
anger, irritability, combat-related nightmares, chronic 
insomnia, hypervigilance, and numerous intrusive negative 
memories from his Vietnam experiences.  Although Dr. Z. also 
diagnosed chronic pain syndrome associated with the veteran's 
non-service-connected back disorder, he stated, "Due to the 
nature, severity and chronicity of [the veteran's] PTSD, he 
is totally and permanently unable to sustain gainful 
employment, nor can he effectively socialize."

In a report dated in November 2000, Dr. Z. continued to 
express the opinion that the veteran was unable to sustain 
employment or maintain effective social relationships due to 
the nature, severity and chronicity of his PTSD.  Dr. Z. 
clarified that, although the veteran had other condition 
which contributed to his inability to work and his inability 
to socialize effectively, it was Dr. Z's professional opinion 
based on a decade of weekly interactions with the veteran 
that "his PTSD symptomatology, in and of itself, was enough 
to keep him from working or socializing effectively."

Based on this evidence, the Board concludes that the 
assignment of a "staged" rating is for application in this 
case.  Fenderson, 12 Vet. App. at 126.  There is no evidence 
of record on which the Board may base an initial rating in 
excess of 50 percent from the time of the April 1992 claim 
for service connection for PTSD under either the former or 
revised rating criteria.  Rather, the pertinent medical 
evidence at that time, i.e., the May 1992 VA examination, 
showed the presence of mild to moderate PTSD symptoms which 
represents a degree of severity contemplated by the 50 
percent rating under the criteria both before and after 
November 7, 1996.  Thus, neither criteria are more 
"favorable" to the veteran's claim for a rating in excess 
of 50 percent in this case.

However, the Board concludes, based on the 1998 reports of 
Dr. Z and Dr. C, that a 100 percent rating may be assigned as 
of April 26, 1998, the date of Dr. Z's earliest report.  
Although the examination reports do not describe the exact 
symptoms recited in the criteria in the rating schedule for 
the 100 percent rating, the doctors do describe a degree of 
severity associated with the PTSD symptoms that approaches 
the 100 percent rating.  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  Dr. Z described total occupational 
impairment due to PTSD.  Although it was not clear until his 
November 1998 report that total occupational impairment was 
due to PTSD alone, as opposed to being due to PTSD and other 
non-service-connected disabilities, the Board will construe 
Dr. Z's November 1998 report as a clarification of his April 
26, 1998, report and grant the 100 percent rating as of that 
date.  The Board also finds persuasive Dr. C's assignment of 
a GAF of 35, indicating some impairment in reality testing or 
communication or other major impairment in several areas such 
as work, family relations, judgment, thinking or mood, at the 
time of the September 1998 examination.  Dr. Z's November 
2000 report shows that the degree of severity of the PTSD 
symptoms has persisted.

Accordingly, the Board concludes that the criteria for an 
initial rating in excess of 50 percent for service-connected 
PTSD from April 2, 1992, have not been met in this case, but 
that a "staged" rating of 100 percent as of April 26, 1998, 
may be assigned based on facts found.  Fenderson, 12 Vet. 
App. at 126.  

A Total Rating Based On Individual Unemployability.

A total rating for compensation purposes based on individual 
unemployability "may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure and follow a 
substantially gainful occupation as a result of 
service-connected disabilities," provided that certain 
percentage requirements are met for the service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If, as in this case, the 
veteran has more than one service-connected disability, one 
must be ratable at 40 percent or more and there must be 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  The veteran's application for 
increased compensation based on unemployability, VA Form 21-
8940, was received in July 1999.  

In this case, the veteran's service-connected disabilities 
are PTSD, for which the Board has granted in this decision a 
total schedular rating as of April 26, 1998, and residuals of 
a lacerated left thumb with deformed nail which has been 
assigned a noncompensable rating from March 1997.  Because a 
total schedular rating as of April 26, 1998, has been 
assigned by virtue of this decision, the appeal of the claim 
for a total rating based on individual unemployability 
becomes moot, since such a rating may only be assigned 
"where the schedular rating is less than total", unless it 
might be possible that the veteran could be assigned a total 
rating based on individual unemployability with an effective 
date earlier than that for the total schedular rating.

In this case, the earliest evidence of unemployability due to 
service-connected disability is April 26, 1998, the date of 
Dr. Z's earliest report pertaining to the disabling effects 
of the service-connected PTSD.  Accordingly, a total rating 
based on individual unemployability could not be granted 
earlier than the effective date assigned for the total 
schedular rating.  Accordingly, the appeal of the claim for a 
total rating based on individual unemployability is moot.


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a low back disability is denied.

Compensation under 38 U.S.C. § 1151 for deep veinous 
thrombosis (DVT) of the left thigh is denied.

An initial rating in excess of 50 percent for PTSD from April 
2, 1992, to April 25, 1998, is denied; a "staged" rating of 
100 percent, effective as of April 26, 1998, for PTSD is 
granted, subject to the regulations governing the payment of 
monetary benefits.

The appeal of the claim for a total rating based on 
individual unemployability is dismissed as moot.


REMAND

PCT (Claimed As A Skin Condition) Due To
Exposure To Herbicides Including Agent Orange.

The veteran contends that he has PCT, manifested by a skin 
disorder, and that it is the result of exposure to 
herbicides, including Agent Orange, in service.  In the 
alternative, he seeks service connection for a skin disorder, 
variously diagnosed, as the result of Agent Orange exposure 
in service.

Because the veteran in this case served in the Republic of 
Vietnam between January 9, 1962, and May 7, 1975, he is 
presumed under the law to have been exposed to herbicide 
agents.  38 U.S.C.A. § 1116(f).  The law provides a 
rebuttable presumption of service connection for certain 
diseases, including PCT, which become manifest after 
separation from service (subject to certain periods of time 
for certain diseases including PCT) in veterans who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  To 
establish service connection for PCT based on this 
presumption, VA regulations require that PCT shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The last date on which a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

PCT is the most common form of porphyria which refers to any 
of a group of disturbances of porphyrin metabolism.  PCT is 
characterized by cutaneous photosensitivy that causes 
scarring bullae, hyperpigmentation, facial hypertrichosis, 
and sometimes sclerodermatous thickenings and alopecia 
(baldness)  Dorland's Illustrated Medical Dictionary 50, 1335 
(28th ed. 1994).  

The Board notes that the medical evidence of record is 
unclear with regard to whether the veteran actually has PCT.  
Regardless, however, there is no evidence in this case of PCT 
having manifested itself within a year of the veteran's 
having left Vietnam in the late 1960s, a requirement for the 
presumption of service connection for PCT to apply.  
38 C.F.R. § 3.307(a)(6)(ii).  The veteran contends that he 
was first diagnosed with PCT during the hospitalization at 
the VAMC in 1980 more than a decade after service.  
Accordingly, the presumption of service connection afforded 
by the law may not be applied in this case for PCT.

Moreover, there is no presumption of service connection 
afforded for the other various diagnoses which have been 
rendered for the veteran's skin disorder, such as dermatitis 
and eczema, based on exposure to herbicides in service.  
Concerning this, the Secretary of Veterans Affairs, under the 
authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, is not 
warranted for certain conditions, including any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  68 Fed. Reg. 
27,630 (2003).

Nevertheless, the courts have determined that the law does 
not preclude a veteran from establishing service connection 
for a disorder as due to Agent Orange exposure with proof of 
actual direct causation, a task that "includes the difficult 
burden of tracing causation to a condition or event during 
service" such as exposure to herbicides or other chemicals.  
Combee v. Brown, 34 F.3d 1039, 1040-43 (1994).  As with any 
claim for service connection on a "direct" basis, the 
evidence must establish that current disability exists and 
that that disability either had its onset in service or is 
the result of a disease or injury -- or of an event, such as 
exposure to herbicides -- incurred in service.  

As noted above, the evidence is unclear and conflicting as to 
whether the veteran currently has PCT.  In January 1980, the 
veteran was hospitalized at a VA medical center (VAMC) for 
complaints including abdominal pain of unknown etiology.  
Laboratory testing was done as part of the work up for the 
abdominal complaints and included, as shown on the January-
February 1980 Hospital Summary, "haptoglobin which was 238 
porphyrins read as normal IG [immunoglobin]".  A progress 
note, dated in January 1980, indicated that "urine for 
porphyrins [was] normal".  The veteran has claimed over the 
years that the notations about 238 porphyrins shows that he 
was diagnosed with PCT.

In addition, an October 1998 private report from Associated 
Pathologists Laboratories showed greater values than that 
indicated by the "reference range" for certain porphyrins.  
In late November 1998, a VA Clinical Laboratory Report showed 
results for 24-hour urine testing which indicated normal 
urine porphyrins.  It was noted, "This result excludes 
[PCT]."  It was noted that the testing was performed by a 
private laboratory, "Arup Laboratories".  The report from 
this facility is also of record and also shows normal urine 
porphyrins and the notation, "This result excludes [PCT]."  

On a December 1998 VA outpatient treatment record, Dr. C. 
noted that urinary porphyrin studies from APL and VA were 
conflicting.  The examiner also noted, "Neither suggests 
PCT."  The examiner stated that the veteran should have 
repeat porphyrin studies done in an independent laboratory.

A March 1999 report from a private physician, J.F., D.O., 
showed the examination of the skin reflected desquamation of 
the hands and feet.  The veteran reported having had a recent 
infection which was clearing.  The doctor's impression 
included "Agent Orange exposure".  An April 1999 report 
from the same doctor predominantly pertained to a 
musculoskeletal problem.  However, the doctor mentioned a 
referral for 24-hour urine porphyrin levels.  This testing 
was done that same month at APL.  The results were similar to 
those shown by the October 1998 report from APL, i.e., 
greater values than that indicated by the "reference range" 
for certain porphyrins.  

On a May 1999 VA Skin examination, the examiner's impression 
was that the veteran had a history of PCT, but that the 
clinical lesions on his hands were not really consistent with 
that disease and might not be related to it.  The examiner 
noted that the veteran did not have the manifestations 
associated with PCT but rather had more of a typical 
eczematous dermatitis which is a disease which comes and 
goes.  The examiner could not relate the clinical findings on 
examination either to PCT or to Agent Orange exposure.  The 
findings were consistent with chronic eczematous dermatitis.  
Unfortunately, the examiner noted that he did not have any 
medical records from the veteran's past treatments, and 
therefore he was not aware of the findings regarding the 
porphyrins on the laboratory tests submitted by the veteran 
and he did not explain what those findings might actually 
represent.  He noted that the veteran had a book with some 
blood tests in it and some pictures in it and that it was 
quite difficult to get a coherent and reliable history from 
the veteran.

In June 1999, Dr. C. noted the veteran's subjective complaint 
of having PCT.  The veteran complained of erythema with 
increased changes in the sun on both hands.  The assessment 
was PCT and Dr. C. referred the veteran for a dermatology 
consultation with a provisional diagnosis of PCT.

A letter, dated in June 1999, in the claims file from V.S., 
M.D., a private physician, reflected that the veteran 
reported having PCT.  The doctor noted that the veteran 
admitted that there had to be a genetic predisposition to 
developing such an illness, but stated that it did not 
manifest until after his exposure to Agent Orange in the 
military.  The doctor noted that the disease had been known 
to be acquired as a toxic porphyric disorder when exposure to 
certain aromatic hydrocarbons occur.  The examiner noted that 
the veteran had "a blood test showing markedly elevated 
hepatoporphyrin, uroporphyrin, and coproporphyrin thus 
verifying the illness by laboratory analysis."

Because the medical evidence is unclear and conflicting as to 
whether the veteran currently has PCT, the case must be 
remanded to obtain medical evidence to clarify this matter.  
In addition, to the extent that Dr. S.'s June 1999 statement 
that PCT had been known to be acquired as a toxic porphyric 
disorder when exposure to certain aromatic hydrocarbons occur 
might indicate that there is an association between the 
veteran's PCT, if he actually has the disease, and exposure 
to herbicides in service, the case must be remanded to obtain 
medical evidence to clarify this matter as well.  
Accordingly, further development of the medical evidence is 
required.

To ensure that VA has met its duty to assist the appellant, 
the case is REMANDED for the following development:

1.  Schedule the veteran for an 
appropriate examination(s) to determine 
whether a diagnosis of PCT may be 
confirmed and to render diagnoses of all 
skin disorders found to be present 
currently.  All indicated diagnostic 
tests are to be performed.  Provide the 
claims file to the examiner for review.

2.  Have the examiner review the medical 
evidence in the claims file pertaining to 
skin conditions and PCT, including the 
laboratory findings showing greater 
values than that indicated by the 
"reference range" for certain 
porphyrins.  Have the examiner render an 
opinion as to whether a diagnosis of PCT 
may be confirmed in this case and request 
that the examiner provide a rationale for 
his conclusion including an explanation 
of the results of the laboratory findings 
noted above in this regard.  If the 
diagnosis of PCT is confirmed, have the 
examiner render an opinion as to whether 
it is more likely, less likely, or as 
likely as not that the PCT is due to 
exposure to herbicides such as Agent 
Orange in service as opposed to some 
other factor or factors.

Whether or not found currently on 
examination, a skin disorder variously 
diagnosed as dermatitis, eczema, and 
eczematous dermatitis has been diagnosed 
in the past.  Therefore, have the 
examiner render an opinion as to whether 
it is more likely, less likely, or as 
likely as not that a skin disorder, to 
include dermatitis, eczema, and 
eczematous dermatitis, is due to service, 
including exposure to herbicides such as 
Agent Orange in service as opposed to 
some other factor or factors.

3.  Readjudicate the claim for service 
connection for PCT (claimed as a skin 
condition) due to exposure to herbicides 
including Agent Orange.  If the benefit 
sought on appeal remains denied, provide 
the veteran with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



